DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03-09-2020.
Applicant’s election without traverse of the invention of claims 1-18 in the reply filed on 03-09-2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20140242809).
Hashimoto is directed towards a method for manufacturing semiconductor devices by depositing films on substrates (abstract), including for devices that have what can be considered high aspect ratios by having grooves (concavities) cut into the top (convex) parts of the wafer, which can be reasonably considered a concavo-convex structure) [0218].
As shown in the flowchart of figure 4, the process comprises performing a cycle a predetermined number of times to form an SiOCN film (though it says it can alternately deposit SiOC films), the cycle comprises non-simultaneously performing: (a) forming a first layer containing a main element (adsorbed Si) by supplying a precursor (e.g. Hexachlorodisilane, HDCS) to the substrate in step 1; this is followed by (b) forming a second layer containing silicon, carbon, and nitrogen by supplying a first reactant (TEA, which is triethylamine) which reacts with the silicon to form the second layer in a step 2; this is followed by forming a third layer containing the main element, oxygen, carbon and nitrogen by supplying a second reactant, which contains oxygen (e.g. O2) to oxidize the second layer in a third step to form the film.  This is described briefly here [0056-0057], and described in more detail here [0063-0127].
Hashimoto teaches that the supply time for the precursor determines the amount of material that is deposited in each cycle [0066] and that time (amount deposited) affects the time required for both modification reactions produced by the first and second reactants and thus the supply times required for the first and second reactants are varied to produce the desired film and specifically teaches shortening the length of time that the precursor is supplied to increase the overall deposition rate(relatively lowering the precursor flow time compared to the reactants) [0072].  
Regarding reactions with HDCS in the precursor, TEA in the first reactant, and O2 in the second reactant, it teaches that the first reactant is relatively hard to absorb than the precursor and second reactant, and so takes longer (requires a longer supply time compared to the precursor and second reactants).  In order to promote this reaction with the first reactant so the reaction to incorporate carbon into the film can occur in relatively less time, Hashimoto teaches a practitioner can increase the pressure during the exposure such that the pressure during the second reactant exposure is higher than the pressure during the precursor exposure or the pressure during the second reactant exposure [0101].  Since the pressures show the relative difficulties of absorption/reaction, the first reactant is shown to be harder to absorb/react than either the precursor and the second reactant and requires relatively more supply time than the precursor or the second reactant to produce the desired effect.
In addition to this, it teaches controlling the supply times of the first reactant in order to control the composition of the produced film to be the desired film, specifically teaches increasing the supply time of the first reactant to increase the carbon concentration of the produced film (relatively increasing the flow time of the first reactant compared to the precursor and reactant to increase carbon concentration) [0104-0105].  
It likewise teaches varying the supply time for the second reactant to control the nitrogen content in the produced film [0113].  Thus, the relative supply times for the precursor, the first reactant, and the second reactant, whether expressed in seconds or expressed relative to each other are result effective variables that are taught to be modified to control the overall speed of the deposition process and the composition of the deposited film.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed ranges of relative supply times for the first reactant relative to the precursor (including 10-15 times longer) through process optimization (controlling both the speed of the process and the composition of the deposited film), including having the supply time for the reactant in (b) be longer than the supply time for the precursor in (a), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed ranges of relative supply times for the first reactant relative to the second reactant (including 10 to 20 times) through process optimization (controlling both the speed of the process and the composition of the deposited film), including having the supply time for the reactant in (b) be longer than the supply time for the precursor in (a), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 1 and 23).
Claim 2: Hashimoto further teaches, as shown in figure 7, that a use case for its films (though this example forms SiOC film, which as discussed above, it previously taught as an alternate material to deposit in its process) is depositing these films onto patterned surfaces (e.g. a surface patterned with grooves) where there are upper surfaces, side surfaces, and bottom surfaces and teaches that the material is deposited with excellent step coverage and that the film is deposited very uniformly on all three of these surfaces [0218-0220].  Since the amounts of material deposited is so uniform on these surfaces, it follows that the density of the absorption layers (the amount of material deposited on each of these surfaces, both the silicon absorbed layer and the nitrogen and carbon absorbed layer) must have been very equal in density/concentration in order to produce such a similar overall amount of deposition.  As discussed in the 112 2nd rejection above, the absorption layers in the process of Hashimoto is interpreted to be sufficiently equalized in order to have “substantially equalized” densities.
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the SiOCN films of Hashimoto on such a patterned substrate with the required “substantially equalized” density of the absorption layer, as well as nitrogen and carbon concentration, since that was taught as a particular substrate surface to coat with its films, and SiOCN was taught as an alternative to SiOC films as a use case and to do so uniformly on upper surface, side surface, and lower surface of the pattern, because that is how it teaches coating those surfaces, and doing so would produce no more than predictable results (claim 2).
Claim 18: the previously discussed first reactant is TEA, which is triethylamine, which is an amine based gas, additionally, Hashimoto teaches that organic hydrazine based gases can be alternatively used [0188].
Claims 24-27: Hashimoto exemplifies, but does not limit varying the supply times between 1-120 seconds  for each of the precursor [0066], the first reactant [0080], and the second reactant [0111], and further teaches that the supply time for the precursor determines the amount of material that is deposited in each cycle [0066] and that time (amount deposited) affects the time required for both modification reactions produced by the first and second reactants and thus the supply times required for the first and second reactants are varied to produce the desired film and specifically teaches shortening the length of time that the precursor is supplied to increase the overall deposition rate [0072].  It likewise teaches controlling the supply times of the first reactant in order to control the composition of the produced film to be the desired film, specifically teaches increasing the supply time of the first reactant to increase the carbon concentration of the produced film [0104-0105].  It likewise teaches varying the supply time for the second reactant to control the nitrogen content in the produced film [0113].  Thus the supply times for the precursor, the first reactant, and the second reactant are result effective variables that are modified to control the overall speed of the deposition process and the composition of the deposited film.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose supply times for the first reactant of the b step to be equal to or longer than 100, 130, 150, or 195 seconds through process optimization (controlling both the speed of the process and the composition of the deposited film), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 24-27).
Claims 21-22, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20140242809) in view of Kaga (US 20140295667).
Hashimoto further teaches that the gases do not need to be supplied only a single time during each cycle, but as shown in figure 5 modified example 6, it exemplifies a process of providing a reactant gas intermittently, with a pulse followed by a purge (with the continuously flowing nitrogen gas) being repeatedly performed in the same step b of the process.  It teaches that these modifications are one of the known ways that allow the composition of the resulting film to be controlled by controlling the supply time for each reactant [0150-0151].  However, Hashimoto does not specifically teach intermittently supplying the first reactant alternately and repeatedly with a purge of the vacuum chamber in step b.
However, Kaga is also directed towards a method for manufacturing semiconductor devices by depositing films on substrates (abstract) including, by alternately providing a source gas and a reaction gas in separated steps to deposit the desired film.  However, it further teaches that the byproducts of the reaction build up and then interfere with the reaction, which is calls a “loading effect” and which causes lower process uniformity, particularly in high aspect ratio and dense device structures [0028]. In order to solve this problem, Kaga teaches that, for each provision of the source gases and reaction gases, instead of providing a single pulse of the gas, a series of temporally separated pulses of the gas are provided [0005], as exemplified in figure 5, it teaches intermittently supplying the reactant alternately and repeatedly with a purge of the vacuum chamber multiple times in order to remove byproducts of the reaction and mitigate the loading problem [0068-0069].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to, as taught by Kaga, intermittently supply the first reactant alternately and repeatedly with a purging process of the vacuum chamber multiple times in step b of each cycle in the process of Hashimoto, as taught by Kaga, in order to reduce the loading effect and thus improve the uniformity of the deposition (claims 21-22).
Claims 28 and 29:
These claims compare the supply time of a single pulse of the first reactant (b) to the total supply time in a cycle of the precursor (a) and the second reactant (c).
As discussed for claim 1, the supply times in each cycle for each of these are result effective variables controlling the composition of the film.
As discussed for claim 21, the pulse duration is a result effective variable for controlling the loading effect, with shorter pulses mitigating it more than longer ones.  As a result, a practitioner is motivated to have shorter pulses to reduce the loading effect.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed ranges of relative supply times for the first reactant pulse relative to the precursor supply time and the first reactant pulse relative to the second reactant supply time through process optimization (controlling both the speed of the process and the composition of the deposited film), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 28 and 29).
Response to Arguments
Applicant's arguments filed 06-17-2022 have been fully considered but they are not persuasive in view of the amended rejection, necessitated by amendment.
The amended limitations have been considered above.
	As discussed above, Hashimoto teaches that the first reactant containing TEA is harder to absorb and react than either the precursor (with HCDS) or the second reactant (with O2) and so it generally takes longer supply times and/or requires changing other parameters (like pressure) to allow it to sufficiently react to form the desired film compared to either the precursor or the second reactant. 
In response to applicant's argument that relatively increasing the duration of the first reactant compared to the precursor and second reactant would also reduce the “film thickness drop phenomenon”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art to make the duration of the first reactant longer cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Regarding compositional control, Hashimoto also teaches that the durations of the precursor and the first and second reactants controls the composition of the film [0066], so this result is not unexpected.
	Regarding the argument that the example Hashimoto discloses some desirable properties of SIOC films to be better than SiOCN, Hashimoto is relevant for all it teaches and it clearly teaches depositing SiOCN films as well.  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kaga does not need to disclose oxidizer exposure, because Hashimoto is being used to teach that feature.

Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712